Citation Nr: 1122693	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-37 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether a September 15, 1987 decision of the Board of Veterans' Appeals (Board), that found the character of the moving party's discharge to be a bar to entitlement to benefits under the laws administered by the Veterans Administration including (as amended in June 1991) Chapter 17 benefits, should be revised or reversed on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to June 1969.  

This matter is before the Board as an original action on a motion received in July 2010, in which the moving party alleges CUE in the September 15, 1987 Board decision that found the character of the moving party's discharge to be a bar to entitlement to benefits under the laws administered by the Veterans Administration including (as amended in June 1991) Chapter 17 benefits.  

Following several requests by the moving party for VA treatment in 1990 and 1991, the RO noted that the September 1987 Board decision allowed 38 U.S.C. Chapter 17 benefits, although that benefit but that same was statutorily barred in cases of a bad conduct discharge.  In April 1991, the RO requested the Board review its September 1987 decision.  In June 1991 the Board amended the September 1987 decision correcting "THE ISSUE" as listed on page 1 to read the "Whether the character of the moving party's discharge from military service is a bar to entitlement to benefits under the laws administered by the Veterans Administration, including Chapter 17 benefits." On page 6, the "DECISION" was corrected to read "The moving party's discharge is a bar to entitlement to benefits under laws administered by the Veterans Administration, including those under Chapter 17."  In a June 1991 letter to the moving party, the Board notified him of the revision to the September 1987 decision, and explained that the change in no way affected the final determination reached in the his case.

As the benefit requested, treatment under 38 U.S.C. Chapter 17, is statutorily barred where service was terminated in a bad conduct discharge, the Board will consider the 1991 amendment to be part of the September 1987 decision. 

The decision is therefore characterized as noted on the front page of this decision.


FINDINGS OF FACT

1.  In a September 15, 1987 decision, the Board determined that the character of the moving party's discharge from military service was a bar to entitlement to benefits under the laws administered by the Veterans Administration including (as amended in June 1991) Chapter 17 benefits.

2.  There was a tenable basis for the Board's September 15, 1987 decision.  


CONCLUSION OF LAW

The September 15, 1987 Board decision that determined the character of the moving party's discharge from military service was a bar to entitlement to benefits under the laws administered by the Veterans Administration including (as amended in June 1991) Chapter 17 benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010); see (38 U.S.C. § 3103(b)) 38 C.F.R. § 3.12(b) (effective in 1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the Court has held that the VCAA does not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


II. Analysis

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) The Secretary's failure to fulfill the duty to assist.  (3) A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior...decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued in September 1987 and determined that the moving party's discharge under other than honorable conditions was a bar to entitlement to benefits under laws administered by the Veterans Administration, except for those under Chapter 17.

The evidence at the time of the Board's September 1987 decision included the moving party's service records, records of the Department of the Navy Naval Discharge Review Board (NDRB), service treatment records, post-service private medical records, and the moving party's statements and testimony.

Service records show the moving party served on active duty from November 1967 to June 1969.  His military occupational specialty (MOS) was as a rifleman, and he served in Vietnam from June 1968 to June 1969, participating in numerous battles.  He was awarded the Purple Heart medal.  His discharge documents show he was discharged under other than honorable conditions, and there was a period of time lost from October 26, 1968 to March 10, 1969.  

Records of offenses and punishments, and of convictions by court-martial, and of court-martial proceedings show that in April 1968, he received nonjudicial punishment for failure to obey a general order.  He did not appeal and was ordered to forfeit $15.00 per month for one month.  In August 1968, he received nonjudicial punishment for disrespect to a superior officer and failure to obey a lawful order.  He did not appeal and was ordered to forfeit $50.00 per month and was reduced to the pay grade of private.  In October 1968, he was tried and found guilty at summary court-martial of one specification of one charge under the Uniform Code of Military Justice (UCMJ), Article 89, disrespecting a commissioned officer.  He was sentenced to hard labor for 20 days and forfeiture of $70.00 per month for one month.  Later the same month, the sentence was approved and ordered executed, with the unexecuted portion of confinement suspended for six months at which time, unless sooner vacated, it was to be remitted.  In November 1968, he was convicted at special court-martial of one specification of one charge (Charge I) under the UCMJ Article 89, disrespecting a superior officer on November 7, 1968; two specifications of one charge (Charge II) under UCMJ Article 90, willfully disobeying lawful commands from a superior officer on November 7 to commence digging a hole and on November 15 to go on the lines; two specification of one charge (Charge III) under UCMJ, Article 91, willfully disobeying lawful commands from a superior non-commissioned officer on November 7 to commence digging a hole, and on November 16 to go on the lines; one specification of one charge (Charge IV) under UCMJ Article 121, wrongfully appropriating an M16 rifle and loaded magazine, the property of another service member; and one specification of one charge (Charge V) under UCMJ Article 92, violating a lawful general order by possessing a loaded M16 rifle in a secure area.  He was found guilty and sentenced to confinement at hard labor for six months, forfeiture of $70.00 pay per month for six months, and to be discharged from the service with a bad conduct discharge.  In February 1969, on review by the officer exercising general court-martial jurisdiction, the findings of guilty to the fifth charge, that involving violation of a general order by possessing a loaded M16 rife in a secure area, was disapproved.  The sentence was reassessed and only that part of the sentence providing for a bad conduct discharge, confinement at hard labor for four months, and forfeiture of $70.00 per month for four months was approved and ordered executed.  The bad conduct discharge was suspended for the period of confinement and six months thereafter, at which time, unless the suspension was sooner vacated, the suspended portion of the sentence would be remitted without further action.  The record of trial was forwarded to the Judge Advocate General of the Navy for review.  A Supplementary Special Court-Martial Order in June 1969 by the supervising authority ordered the unexecuted portion of the sentence to a bad conduct discharge to be vacated and ordered the bad conduct discharge to be executed.

Of record is a final decision and decisional document by the NDRB, dated in August 1982.  These records show that review of the moving party's discharge was made pursuant to his petition and he was represented by civilian counsel.  The final conclusion was that the moving party's discharge should not be changed.  The Board found the bad conduct discharge entirely appropriate in view of the moving party's conviction by special court-martial in November 1968, which was affirmed on appellate review properly administered in accordance with service regulations, and in view of his overall record of service, which included one prior court-martial and two nonjudicial punishments.  Such misconduct, the Board observed, clearly demonstrated that the character of the moving party's service was under conditions other than honorable.  

Service treatment records include a referral to psychiatry dated November 18, 1968.  The referral indicates that the moving party was being tried for six counts of insubordination, and that he had tried to kill a man the night before.  He had recently torn up the company office, had a long history of poor control, and complained often and frequently of being mistreated and that somebody was trying to hurt him.  He denied alcohol or drug intake.  The referral states the moving party was pleading temporary insanity and requested psychiatric consultation, as was his legal right.  The consultation report reflects the man lacked required documents for legal consultation.  The examiner noted no evidence of psychosis, and that he did not appear homicidal or suicidal.  The basic problem was characterological, but the examiner stated he would give a more extensive consult when the moving party returned with adequate documents.  Another consultation report, an undated neuropsychiatric evaluation for criminal responsibility, indicates that the moving party was referred because he allegedly threatened to kill a man.  He was reported to have recurrent difficulty with discipline since his arrival in Vietnam and to feel that the Marine Corps lacked concern for him.  However, the examiner noted, the moving party's behavior appeared to arise from much older hostility and frustration.  Examination found the moving party to be a pleasant and cooperative individual who exaggerated complaints of harassment to justify unacceptable behavior which arose from very old frustration.  There was no evidence of impairment of affect, sensorium, or abstract thinking.  The moving party exhibited no delusions, nor was he found to be homicidal or suicidal.  The examiner diagnosed passive aggressive personality, severe, and opined:

With regards to the events arising on Nov 7 and leading to charges being brought against this patient he was able to adhere to the right, he knew the difference between [right] & wrong & is able with the help of competent counsel to assist in his own defense.  With regard to the events of the 15th &16th of Nov, leading to charges, the failure of the command to forward statements to this clinic by witnesses and participants in those events raises many questions and most certainly prevents me from making any legal evaluation of this patient's sanity at the time those events transpired.  When such statements are forthcoming, will gladly render an opinion.

The moving party was discharged to full duty.  The consult is signed by the examiner, a Lieutenant Commander (Medical Corps), U.S. Navy Reserve.   

Another consultation entry, a neuropsychiatric evaluation for criminal responsibility dated November 22, 1968 reflects the following opinion:

With regard to charges I-V contained in charge sheet dated Nov 18, 1968, it is my opinion that at the time of each of the alleged events, [the moving party] was 1) able to distinguish right from wrong 2) able to adhere to the right and 3) is able with assistance of competence (sic) counsel to adhere to the right.

The consultation report is signed by the same Medical Corps Officer.

Post-service medical records include the reports of evaluation by S.A.C., M.D., dated in May and October 1986, and in January 1987; and a report of evaluation by R.W., M.D., dated in April 1986.  These records show that the moving party was diagnosed with PTSD which, in May 1986, Dr. S.A.C. found to be the result of sustained, intense military combat, abuse of authority by a superior officer, and improper dismissal from service intended as career.  In his October 1987 evaluation, Dr. S.A.C. stated the date of onset was in 1969.  In January 1987, Dr. S.A.C. offered the following opinion:  

Since [the moving party] is ineligible for VA disability benefits, even if it is acknowledged that he suffers combat-induced PTSD, until he is granted an upgrade of his Discharge, this examiner is obliged to tender an opinion beyond reasonable doubt that the refusal to obey a direct (but inappropriate) order must be considered "Transient situational disturbance" ("acute reaction to overwhelming stress") by the standards of diagnosis current at that time (1969.  Diagnostic and Statistical Manual of Mental Disorders, Second Edition).

Dr. R.W. also diagnosed PTSD.  

In March 1986 and January 1987, the moving party testified before hearing officers at the RO that he had not had any problems adjusting to the military and he was going to make a career of the Marine Corps.  Before going to Vietnam, he had not disobeyed a lawful order.  He was in the military only about three or four months before going to Vietnam and did not know what to expect.  He testified, in essence, that he had not been disrespectful to a commissioned officer, but had answered in kind to an insult given to him.  On the day he was ordered to dig a hole, he was responding to the fact the superior officer had taken his radio, which he and other service members were playing after some of their fellow service members had been killed.  They had just returned from a mission that had lasted one and a half months.  He had not intended to be disrespectful to the superior officer and non-commissioned officer, he was responding to the circumstances of the situation.  On the day he was ordered to go to the line, his M16 was messed up and he had turned it in.  He told the officer that he didn't have a rifle to go on the line with, and the officer said to go anyway.  His buddy offered him his rifle and the he took it, loaded a magazine and prepared to go on the line.  The officer said the weapon did not belong to him and charged him.  He testified he didn't have any problems with his command or his peers.  He spent most of his time in the bush on search and destroy missions, in a lot of fire-fights.  He perceived all the charges and other things that were happening to him as harassment.

In its September 1987 decision, the Board reviewed the moving party's service history, noting the offenses and punishments, including the convictions at court-martial in October and November 1968.  The Board also reviewed the psychiatric evaluation of the moving party completed in service, noting the diagnosis of passive-aggressive personality and the examiner's ultimate opinion (following receipt of additional information for offenses committed on November 7, 15, and 16, that the moving party had been able to distinguish right from wrong, was able to adhere to the right and was able, with assistance of competent counsel, to adhere to the right at the time of each of the alleged events.  The Board reviewed the moving party's testimony in March 1986 and January 1987, noting his explanations for his inservice behavior.  Finally, the Board reviewed the medical evidence proffered, including the May 1986, October 1986 and January 1987 evaluations by Dr. S.A.C., and the April 1986 evaluation of Dr. R.W.  The Board noted the diagnoses of PTSD and Dr. S.A.C.'s January 1987 opinion that the moving party's refusal to obey direct orders while in service must be considered to have been due to a transient situational disturbance and an acute reaction to overwhelming stress.   

In its September 1987 decision, the Board concluded that the moving party's discharge from military service in June 1969 was based on willful and persistent misconduct and was a bar to entitlement to benefits under the laws administered by the Veteran's Administration.  In essence, the moving party contended that the offenses committed were minor in nature and should not have resulted in a less than honorable discharge.  However, the record showed that the moving party committed numerous offenses throughout his period of service and was given a bad conduct discharge-a sentence which was automatically reviewed by a court of military review.  The Board observed that a "series of minor offenses" and "a minor offense" were not equivalent.  Once the moving party had been punished for his first offense, the fact that he continued to commit offenses constituted willful and persistent misconduct.  The Board found that the moving party was given a bad conduct discharge from service in June 1969 due to commission of numerous offenses evidencing a pattern of willful and persistent misconduct.  Given the foregoing, the Board decided that the moving party's discharge was a bar to entitlement to benefits under laws administered by the Veteran's Administration, including (as amended in June 1991) Chapter 17 benefits.

In the June 2010 motion, the moving party argued that the September 1987 Board decision was erroneous for the following reasons.  1)  The Board failed to provide a written statement of the Board's findings and conclusions, and the reasons and bases for those findings and conclusions with regard to medical evidence favorable to the moving party, as required by 38 U.S.C.A. § 4004(d)(1).  The failure to address the probative value of medical evidence favorable to the moving party precluded "effective judicial review of that decision."  Reference is made to Cropper v. Brown, 6 Vet. App. 450 (1994) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  2)  The Board failed to address the contention that the moving party's diagnosed PTSD and his experiences in Vietnam led to behavior which caused the discharge, inappropriately applying the "insanity exception to dishonorable discharge" in 38 C.F.R. § 3.12(b).  In essence, the moving party argues that Dr. S.A.C.'s evaluation of the moving party's sanity is dispositive of the issue, and that the Board's ignored this positive medical evidence.  Reference is made to Dennis v. Nicholson, 21 Vet. App. 18 (2007) and 38 U.S.C.A. § 5303(b).  The Board will consider each argument in turn.

Regarding the allegation that the Board did not comply with 38 U.S.C.A. § 4004(d)(1) in failing to provide a "written statement of the findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record," it is noted that the law referred to is actually a later revision of 38 U.S.C.A. § 4004.  The regulation at the time of the September 1987 Board decision stated "decisions of the Board shall be in writing and shall contain findings of fact and conclusions of law separately stated."  38 U.S.C.A. § 4004(d) (1987).  The change that added 38 U.S.C.A. § 4004(d)(1) was not effective until January 1, 1989.  See Pub. L. 100-687, §§ 205.  This revision stated:  

(d) Each decision of the Board shall include-
(1) a written statement of the Board's findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record; and
(2) an order granting appropriate relief or denying relief.

Because that version of 38 U.S.C.A. § 4004 referenced by the moving party was not effective until January 1989, which is after the September 1987 Board decision, it cannot be applied here.  Similarly, the cases quoted by the moving party, including Cropper and Gilbert, supra, cannot apply here, as these cases were decided in 1994 and 1991, respectively-several years after the September 1987 decision.  See 38 C.F.R. § 20.1403(b)(1), (e); Russell, supra.  

To the extent that the moving party argues that the lack of discussion of the medical evidence positive to the moving party represents that such evidence was either not considered, or was incorrectly weighed or evaluated, this argument will be discussed below.  

Turning to the argument that the Board in September 1987 inappropriately applied the "insanity exception to dishonorable discharge" in 38 C.F.R. § 3.12(b), the moving party, in essence, argues that Dr. S.A.C.'s evaluation of the moving party's sanity is dispositive of the issue, and that the Board's ignored this positive medical evidence.  However, this is not the case.  

At the time of the September 1987 decision, 38 C.F.R. § 3.12(b) provided 

A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided (38 U.S.C. § 3103(b)) 38 C.F.R. § 3.12(b) (1987).

Also included under 38 C.F.R. § 3.12 at subsection (d) and relevant to this case:

A discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions.
(1)  Acceptance of an undesirable discharge to escape trial by general court-martial.
(2)  Mutiny or spying.
(3)  An offense involving moral turpitude.  This includes, generally, conviction of a felony.
(4)  Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d) (1987).

First, the September 1987 decision reviewed the three evaluations of Dr. S.A.C., and Dr. R.W's evaluation in detail, noting the diagnoses of PTSD and specifically addressed Dr. S.A.C's opinion in January 1987 that the moving party's refusal to obey direct orders while in service must be considered to have been due to a transient situational disturbance and an acute reaction to overwhelming stress.  The Board's decision was clearly made with consideration of Dr. S.A.C.'s findings, as well as that of Dr. R.W.'s.

Moreover, even if it were the case that Dr. S.A.C.'s opinion had not been considered in the Board's decision, in order to amount to CUE, the moving party would have to establish that had such an error not been made it would have manifestly changed the outcome when it was made.  This is also not the case.

As noted above, service treatment records of record at the time of the September 1987 decision show that neuropsychiatric evaluation was made at the time the offenses were committed.  These records demonstrate that the Medical Corps Officer who evaluated the moving party did so with care, returning the case twice for appropriate documentation and not rendering a full opinion until the record was complete.  The physician found no psychosis, delusions, or impairment of affect, sensorium or abstract thinking, and did not deem the moving party to be suicidal or homicidal.  Rather, the physician diagnosed passive aggressive personality, severe, and opined that the moving party was able to distinguish right from wrong, was able to adhere to the right, and was able to assist in his own defense with assistance of competence counsel at the time of he committed the offenses committed on November 7, 15, and 16.  The Board was presented on the one hand with contemporaneous medical evidence that the moving party was competent at the time he committed the offenses of which he was charged and convicted and which led to his bad conduct discharge.  On the other hand, the Board was presented with a medical opinion formed in 1986 and 1987-many years after the moving party's discharge-that the moving party committed those offenses while in a acute reaction to overwhelming stress and in a transient situational disturbance, i.e., or as the moving party argues, insane.

Given this evidence, it is not absolutely clear that a different result would have ensued.  Rather, the moving party's argument in this light amounts to a disagreement as to how the facts present in the file at the time of the September 1987 decision were weighed or evaluated.  This cannot constitute CUE.  See 38 C.F.R. § 20.1403(c); see also Kinnaman, and Fugo, supra.

Again, the Board notes that cases cited by the moving party, including Dennis, supra, cannot apply, they were decided in after the September 1987 decision.  See 38 C.F.R. § 20.1403(b)(1), (e); Russell, supra. 

In summary, there was a tenable basis for the Board's September 1987 decision, and such decision was not based on CUE. 


ORDER

The Board's decision of September 15, 1987 was not clearly and unmistakably erroneous.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


